SHIRLEY S. ABRAHAMSON, C.J.
¶ 42. (dissenting). I join Justice Prosser's dissent. I write separately to discuss the interplay of the consent doctrine and the community caretaker function. I recognize that consent and community caretaker are two distinct exceptions to the Fourth Amendment's warrant requirement.
¶ 43. An unaddressed issue in the present case is how the defendant's unequivocal refusal to permit the search of his bedroom affects the community caretaker analysis. More specifically, I ask whether the community caretaker exception can justify a warrantless search when there is an explicit and unequivocal refusal by the defendant to permit entry so that he may be taken care of — thus thwarting the justification for the community caretaker exception.
*516¶ 44. The defendant clearly and explicitly told police officers to "go away." This is the same unequivocal refusal to permit entry at the threshold for which the United States Supreme Court rendered a warrantless search unreasonable in Georgia v. Randolph, 547 U.S. 103 (2006).
¶ 45. Notwithstanding the unaddressed issue of the effect of refusal on the analysis of the caretaker function, in the present case, we have neither consent nor a valid community caretaker exception.
¶ 46. I am authorized to state that Justices ANN WALSH BRADLEY and DAVID T. PROSSER join this opinion.